DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walden et al. (US 20150281877 A1).

Regarding claim 1, Walden teaches a method for dynamically broadcasting data (Walden, Fig. 1) comprising: gathering a first parameter and a second parameter (Walden, Fig. 1 and Pars. 18-19, value captured (i.e. gathering)); generating a first Bluetooth advertisement packet (Walden, Fig. 2, step 50, define (i.e. generate)) comprising a first data corresponding to the first parameter (Walden, Par. 31); generating a second Bluetooth advertisement packet (Walden, Fig. 2, step 52) comprising a second data corresponding to the second parameter (Walden, Fig. 2 and Par. 31); and transmitting alternatively the first Bluetooth advertisement packet and the second Bluetooth advertisement packet according to an advertising interval (Walden, Fig. 2, steps 54-56).

Regarding claim 2, Walden teaches previous device. Walden further to teach the method of claim 1, wherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet each comprises a maximum of 31-bytes usable for payloads (Walden, Par. 29). 

Regarding claim 3, Walden teaches previous claim.  Walden further teaches the method of claim 1, wherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet are both Bluetooth 4.0 compatible (Walden, Par. 18).  

Regarding claim 4, Walden teaches previous claim.  Walden further teaches the method of claim 1, wherein the first parameter is different from the second parameter (Walden, Fig. 2 and Pars. 31-32).

Regarding claim 16, Walden teaches a device (Walden, Fig. 1, BLE peripheral device 12) comprising: a first sensor and a second sensor coupled to a Bluetooth-enabled communicator (Walden, Fig. 1, virtual peripheral devices as sensors, BLE radio set 14 (i.e. Bluetooth-enabled communicator) and Pars. 18-19, 40); and the Bluetooth-enabled communicator is configured to alternatively transmit a first Bluetooth advertisement packet including a first data corresponding to a first parameter detected by the first sensor (Walden, Fig. 2, steps 50, 54 and Par. 31) and a second Bluetooth advertisement  corresponding to a second parameter detected by the second sensor according to an advertising interval (Walden, Fig. 2, steps 52, 56 and Par. 31).  

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 17.

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 18.

Regarding claim 19, Walden teaches previous device. Walden further to teach the device of claim 16, wherein the first parameter and the second parameter each corresponds to at least one of an acceleration, a velocity, a temperature, a pressure, or a battery level (Walden, Fig. 1 and Pars. 18-19).  

Regarding claim 20, apparatus of claim 20 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 20150281877 A1) in view of Lee et al.  (US 20140155031 A1).

Regarding claim 5, Walden teaches previous device.
However, Walden fails to teach the method of claim 1, wherein the first Bluetooth advertisement packet comprises a first element for manufacturer specific data, the first data corresponding to the first parameter is contained within the first element; and 12HB: 4817-0765-8443.5548007-2Patent Applicationthe second Bluetooth advertisement packet comprises a second element for manufacturer specific data, the second data corresponding to the second parameter is contained within the second element. 
In the same field of endeavor, Lee teaches such feature (Lee and Fig. 20 Pars. 208-209).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kumar into Walden in order to effectively control the mobile device (Lee, Abstract).

Regarding claim 6, the combination of Walden and Lee teaches previous device.  The combination of Walden and Lee further teaches the method of claim 5 further comprising gathering a (Lee, Fig. 1 and Par. 96), wherein the first element for manufacturer specific data further comprises a third data corresponding to the third parameter (Lee, Fig. 20 and Pars. 208-209), and the second element for manufacturer specific data further comprises a fourth data corresponding to the fourth parameter (Lee, Fig. 20 and Pars. 208-209).  

Regarding claim 7, the combination of Walden and Lee teaches previous device.  The combination of Walden and Lee further teaches the method of claim 6, wherein the first parameter, the second parameter, the third parameter, the fourth parameter each corresponds to at least one of an acceleration, a velocity, a temperature, a pressure, or a battery level (Walden, Pars. 18-19).


Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 20150281877 A1) in view of Xhafa et al.  (US 20130003630 A1).

Regarding claim 8, Walden teaches a method for dynamically broadcasting data (Walden, Fig. 1, BLE peripheral device 12 (i.e.  BLE device)) comprising: detecting, by a BLE device, a first parameter (Walden, Pars. 18-19); generating a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter (Walden, Fig. 2, step 50 and Par. 31); and transmitting the first Bluetooth advertisement packet (Walden, Fig. 2, step 54).
However, Kawai fails to teach the method further comprising: receiving a pairing request from a remote device; and in response to receiving the pairing request, establishing a pairing connection between the BLE device and the remote device.
In the same field of endeavor, Kawai teaches such feature (Xhafa, Fig. 7 and Par. 24, 44).
 (Xhafa, Par. 2).

Regarding claim 9, method of claim 9 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the method of claim 9.

Regarding claim 10, method of claim 10 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the method of claim 10.

Regarding claim 11, method of claim 11 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the method of claim 11.

Regarding claim 14, the combination of Walden and Xhafa teaches previous device.  The combination of Walden and Xhafa further teaches the method of claim 8 further comprising: detecting, by the BLE device, a second parameter; generating a second Bluetooth advertisement packet comprising a second data corresponding to the second parameter (Xhafa, Fig. 7 and Pars. 43-45); and transmitting the second Bluetooth advertisement packet, 14 HB: 4817-0765-8443.5548007-2Patent Applicationwherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet are alternatively transmitted according to an advertising interval (Xhafa, Fig. 7 and Pars. 43-45).

Regarding claim 15, the combination of Walden and Xhafa teaches previous device.  The combination of Walden and Xhafa further teaches the method of claim 14, wherein the first parameter is different from the second parameter (Walden, Par. 28).  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 20150281877 A1) in view of Xhafa et al.  (US 20130003630 A1) and in further view of Lee et al.  (US 20140155031 A1).

Regarding claim 12, the combination of Walden and Xhafa teaches previous device.
However, the combination of Walden and Xhafa fails to teach the method of claim 1, wherein the first Bluetooth advertisement packet comprises a first element for manufacturer specific data, the first data corresponding to the first parameter is contained within the first element. 
In the same field of endeavor, Lee teaches such feature (Lee and Figs. 19-20 Pars. 74, 96).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kumar into Walden in order to effectively control the mobile device (Lee, Abstract).

Regarding claim 13, the combination of Walden, Xhafa and Lee teaches previous device. The combination of Walden, Kawai and Kumar further teaches method of claim 12, wherein the first Bluetooth advertisement packet further comprises a second element for flags (Lee, Fig. 21) and a third element for shortened local name (Lee, Fig. 21), wherein the second element accounts for 3 bytes (Lee, Fig. 21, 3 bytes “02 01 04” for flags (02 01 04), the third element accounts for 10 bytes (Lee, Fig. 21, shortened local name), and the first element accounts for a maximum of 18 bytes (Lee, Fig. 21, manufacturer specific data (MSD)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.